Title: Thomas Jefferson to William A. Burwell, 25 December 1819
From: Jefferson, Thomas
To: Burwell, William Armistead


					
						Dear Sir
						
							Monticello
							Dec. 25. 19.
						
					
					In the execution of a law for surveying our coast, a mr Hassler was employed, and procured from London in 1815 a set of the necessary mathematical and Astronomical instruments. the survey I am told has been lately relinquished, and possibly the government having no particular use for them, might be willing to accomodate our University with these instruments, at a price reasonable for them and within our reach. this rests, I presume, with the Secretary of the treasury. will you do us the favor to inform yourself and us whether we can acquire them,  and what was their cost? perhaps the Secretary would be so kind as to have a copy taken for us of the bill of their cost to be a guide to us hereafter, should we not get these.
					I thank you for the beautiful specimen of marble, and the employment of it will do honor to our country in all future time. I salute you with affection and respect.
					
						
							Th: Jefferson
						
					
				